Appeal from a judgment of the Supreme Court at Special Term, entered October 3, 1972 in Albany County, in a proceeding pursuant to section 330 of the Election Law, which granted petitioner’s application to compel the Secretary of State to place his name on the ballot, as an independent candidate of the New Independent Party for the office of representative in Congress for the 26th Congressional District. Respondent failed to file an acceptance of nomination in the form prescribed by subdivision 1 of section 139 of the Election Law in that his purported acceptance was not in certificate form nor was it acknowledged. However, it was timely filed. The court below properly exercised its discretion in granting respondent relief for his failure to comply with the said section (Matter of Bates v. Beyer, 36 A D 2d 735.) Judgment affirmed, without costs. Herlihy, P. J., Sweeney, Simons, Kane and Reynolds, JJ.; concur.